RENDERED: AUGUST 26, 2022; 10:00 A.M.
                        NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                            Court of Appeals

                               NO. 2021-CA-0148-MR

NICHOLAS J. PENDERGRAST                                                  APPELLANT


                 APPEAL FROM JEFFERSON CIRCUIT COURT
v.                 HONORABLE MARY M. SHAW, JUDGE
                         ACTION NO. 20-CI-000111


NICKLAUS DESIGN, LLC                                                       APPELLEE


                                     OPINION
                                    AFFIRMING

                                    ** ** ** ** **

BEFORE: CALDWELL, MAZE, AND MCNEILL, JUDGES.

MCNEILL, JUDGE: Nicholas J. Pendergrast (“Pendergrast”) appeals from the

Jefferson Circuit Court’s order granting summary judgment in favor of Nicklaus

Design, LLC (“Nicklaus Design”). Finding no error, we affirm.

             On January 22, 2019, Pendergrast, a maintenance worker at Valhalla

Golf Club in Louisville, Kentucky, was injured when the utility vehicle he was

driving hit a patch of ice and slid off the side of a pedestrian/cart bridge. Just
under a year later, Pendergrast filed a complaint in Jefferson Circuit Court alleging

that Nicklaus Design, a Florida limited liability company specializing in golf

course design, was negligent in failing “to maintain and keep the . . . bridge safe

for the use of Valhalla patrons and/or employees, to exercise reasonable care for

the safety of Plaintiff, and to eliminate or warn of dangerous conditions on the

premises.”1

               After answering the complaint, Nicklaus Design filed a motion for

summary judgment alleging it had “never provided any design, renovation,

maintenance, or construction work or services pertaining to the bridges or cart

paths at Valhalla Golf Club.” Therefore, it argued it owed “no duty to Plaintiff

with respect to his accident in January 2019.” Accompanying the motion were

affidavits from James H. Schnare II, Vice President and General Counsel of

Nicklaus Design, and Martin C. Cochran, Senior Design Associate of Nicklaus

Design.

               Schnare’s affidavit said that in 2011, Nicklaus Design entered into a

“design services agreement” with Valhalla to renovate the golf course. The

contract set forth the specific nature of the services to be performed: (1) rebuild

and re-grass 23 green complexes; (2) install a new irrigation system; (3) re-



1
 The complaint’s other allegations of negligence against other parties are not relevant to this
appeal.

                                                -2-
construct approximately one-third of the bunker complexes and install new

drainage and sand; (4) re-construct the clubhouse end of the driving range facility,

specifically the tee boxes and short game area; (5) install drainage as necessary;

and (6) re-build all mounding where needed in order to improve the maintenance

and better accommodate the gallery.

             The affidavit further stated that Nicklaus Design did not provide any

design services at Valhalla pertaining to bridges or cart paths, although the

company “did identify limited sections of the original cart paths on the boundaries

of certain golf holes which needed to be relocated due to changes in the design

made by the [c]ompany.” Schnare said the company generally excludes bridges

from their scope of work because bridges must be reviewed or certified by

professionals licensed under local law to produce such designs.

             Cochran’s affidavit said he was responsible for managing the 2011

renovation at Valhalla. He affirmed that at no time during the 2011 renovation did

the company “provide any design or consulting services or otherwise participate in

any construction work pertaining to any of the bridges on the premises of Valhalla

Golf Club.” As to cart paths, the only work performed involved relocating small

portions affected by changes to the golf holes themselves. None involved changes

to cart paths near hole No. 2, where Pendergrast’s accident occurred.




                                         -3-
               On May 1, 2020, Pendergrast tendered interrogatories and requests for

production to Nicklaus Design. It responded, consistent with its tendered

affidavits, that it did not design or construct any bridge at Valhalla, and specifically

provided no services in connection with the bridge where the accident occurred. It

denied being in possession of any documents related to the design or construction

of any bridges and objected to producing evidence unrelated to the incident.

Nicklaus Design also provided the names of all personnel who provided services at

Valhalla, and its Field Book designs for hole No. 2, showing its scope of work on

that hole during the 2011 redesign. The drawing does not depict the bridge where

the accident occurred.2

               In response to the motion for summary judgment, Pendergrast moved

for additional time to conduct discovery on Nicklaus Design’s potential liability,

including the chance to depose Nicklaus Design representatives. The trial court

granted Pendergrast’s motion on July 9, 2020, ordering that all discovery be

completed by September 30, 2020 and that Pendergrast respond to the motion for

summary judgment by October 30, 2020. In late August, counsel for both parties

corresponded about Nicklaus Design’s objections to discovery requests, and on




2
  This finding was made by the trial court in a footnote. Copies of the document in the record are
of poor quality and it is unclear to this Court whether the document depicts the site of the
accident. However, Pendergrast has not challenged this finding on appeal, therefore we assume
its veracity.

                                               -4-
September 23, 2020, seven days before the discovery deadline, Pendergrast’s

counsel requested to take depositions of Nicklaus Design representatives, but

beyond that, no attempts to conduct additional discovery appear to have been

made.

              On September 28, 2020, Pendergrast filed a motion to compel and for

an extension of time to complete discovery. In the motion, Pendergrast

specifically objected to Nicklaus Design not offering “full responses” to its

Interrogatory No. 5 and Requests for Production Nos. 6, 15, 21, and 24. These

requests generally sought photos of the bridge near hole No. 2 and any documents

relating to work performed by Nicklaus Design near hole No. 2 and more generally

at Valhalla. Nicklaus Design had objected to providing any documents not related

to the area of the accident, but generally asserted that it did not possess any

responsive documents. As noted above, it did provide its Field Book designs for

hole No. 2.

              Thereafter, Pendergrast responded to the motion for summary

judgment, arguing that Nicklaus Design had not adequately responded to its

discovery requests, and that promotional materials on its website created an issue

of fact as to whether its scope of work has included bridges and cart paths in the

past. On January 7, 2021, the trial court granted the motion for summary

judgment, finding that Nicklaus Design owed no duty to Pendergrast concerning


                                          -5-
the allegedly dangerous condition since there was no evidence it had performed

any services relating to the design, construction, or maintenance of the subject

bridge and adjacent cart path. This appeal followed.

             “The standard of review on appeal of a summary judgment is whether

the trial court correctly found that there were no genuine issues as to any material

fact and that the moving party was entitled to judgment as a matter of

law.” Coomer v. CSX Transp. Inc., 319 S.W.3d 366, 370 (Ky. 2010). “The record

must be viewed in a light most favorable to the party opposing the motion

for summary judgment and all doubts are to be resolved in his favor.” Steelvest,

Inc. v. Scansteel Service Center, Inc., 807 S.W.2d 476, 480 (Ky. 1991).

“Because summary judgment involves only legal questions and the existence of

any disputed material issues of fact, an appellate court need not defer to the trial

court’s decision and will review the issue de novo.” Lewis v. B & R Corporation,

56 S.W.3d 432, 436 (Ky. App. 2001).

             Pendergrast argues on appeal that genuine issues of material fact exist

as to Nicklaus Design’s duty precluding summary judgment. Because the

existence of a legal duty is a question of law, Pathways, Inc. v. Hammons, 113

S.W.3d 85, 89 (Ky. 2003), we construe his argument to be that the trial court erred

in finding Nicklaus Design owed no duty to Pendergrast. We disagree.




                                          -6-
             “Before a defendant can be held liable on a theory of negligence, there

must exist a duty owed to the plaintiff by the defendant.” Sheehan v. United Servs.

Auto. Ass’n, 913 S.W.2d 4, 6 (Ky. App. 1996) (citing Mullins v. Commonwealth

Life Insurance Co., 839 S.W.2d 245, 247 (Ky. 1992)). “If no duty is owed by the

defendant to the plaintiff, there can be no breach thereof, and therefore no

actionable negligence.” Jenkins v. Best, 250 S.W.3d 680, 688 (Ky. App. 2007)

(citation omitted).

             Pendergrast argued below, and does now on appeal, that as an

architect, Nicklaus Design “owe[s] a duty to patrons, premises owners, their

workers and other invitees exposed to their creations to prevent foreseeable

injuries.” He also cites the general rule that “every person owes a duty to every

other person to exercise ordinary care in his activities to prevent foreseeable

injury.” Shelton v. Kentucky Easter Seals Soc., Inc., 413 S.W.3d 901, 908 (Ky.

2013) (citations omitted). However, implicit in these statements is the assumption

that Nicklaus Design was involved in the design or construction of the dangerous

condition. The trial court found the evidence of Nicklaus Design’s involvement in

the design or construction of the bridge where Pendergrast’s accident occurred

insufficient to impose a duty upon it to warn of the bridge’s potential risk.

             On a motion for summary judgment, “[t]he moving party bears the

initial burden of showing that no genuine issue of material fact exists, and then the


                                         -7-
burden shifts to the party opposing summary judgment to present at least some

affirmative evidence showing that there is a genuine issue of material fact for

trial.” Blackstone Mining Co. v. Travelers Ins. Co., 351 S.W.3d 193, 198 (Ky.

2010), as modified on denial of reh’g (Nov. 23, 2011) (internal quotation marks

and citation omitted). Here, Nicklaus Design presented the affidavits of its vice-

president and lead designer of the 2011 Valhalla renovation. Both testified that the

company performed no services pertaining to the bridge where Pendergrast’s

accident occurred. These statements were consistent with Nicklaus Design’s

discovery responses and were uncontradicted by the evidence of record.

             Therefore, it was incumbent upon Pendergrast to present at least some

affirmative evidence that Nicklaus Design was involved in the design or

construction of the bridge. Pendergrast cites to promotional materials on Nicklaus

Design’s website referencing work performed on cart paths, specifically an

interview with Nicklaus Design founder Jack Nicklaus discussing the 2006

renovation the company performed at Valhalla which mentions relocating a cart

path, as enough evidence to impose a duty and withstand summary judgment.

However, none of this evidence pertains to pedestrian/cart bridges, only cart paths,

much less the specific bridge in question.

             Pendergrast claims this evidence contradicts statements in Nicklaus

Design’s affidavits that it does not provide services relating to cart paths.


                                          -8-
Therefore, he argues, because these statements are unreliable, Nicklaus Design’s

claims of not designing or constructing the bridge at Valhalla are called into

question. However, this evidence is not inconsistent with statements in both

affidavits that Nicklaus Design relocated portions of certain cart paths to

accommodate changes to hole design. The fact remains there is no evidence

Nicklaus Design had any role in designing or constructing the bridge in question.

“[S]peculation and supposition” are not enough to survive a motion for summary

judgment. O’Bryan v. Cave, 202 S.W.3d 585, 588 (Ky. 2006) (citation omitted).

Further, “the party opposing summary judgment cannot rely on the hope that the

trier of fact will disbelieve the movant’s denial of a disputed fact, but must present

affirmative evidence in order to defeat a properly supported motion for summary

judgment.” Id. at 587 (internal quotation marks and citation omitted).

             Pendergrast also argues that granting summary judgment was

premature and he should have been given additional time to conduct discovery,

including taking depositions, to further determine the extent of Nicklaus Design’s

work at Valhalla. In determining whether summary judgment was properly

granted, we “must also consider whether the trial court gave the party opposing

the motion an ample opportunity to respond and complete discovery before the

court entered its ruling.” Blankenship v. Collier, 302 S.W.3d 665, 668 (Ky. 2010).

This decision is reviewed for abuse of discretion. Id. “Under our abuse of


                                          -9-
discretion standard of review, we will disturb a ruling only upon finding that the

trial judge’s decision was arbitrary, unreasonable, unfair, or unsupported by sound

legal principles.” Commonwealth v. Andrews, 448 S.W.3d 773, 780 (Ky. 2014)

(internal quotation marks omitted) (quoting Commonwealth v. English, 993 S.W.2d

941, 945 (Ky. 1999)).

             “The question is not whether the nonmoving party ‘has

actually completed discovery’ – rather, the question is whether the nonmoving

party ‘has had an opportunity to do so.’” Bowlin Grp., LLC v. Rebennack, 626

S.W.3d 177, 188 (Ky. App. 2020), review denied (Aug. 18, 2021) (citing Hartford

Ins. Group v. Citizens Fidelity Bank & Tr. Co., 579 S.W.2d 628, 630 (Ky. App.

1979)). Here, the trial court gave Pendergrast the opportunity to complete any

discovery he desired. In response to Nicklaus Design’s motion for summary

judgment, Pendergrast requested an additional two months “to complete the

discovery he deems necessary[.]” The trial court granted the motion and extended

discovery an additional two months. In total, Pendergrast had eight months from

the initiation of the lawsuit until the discovery deadline to conduct discovery. For

five of those months he was aware that Nicklaus Design denied it performed any

services relating to the bridge and thus, any liability. We believe this was enough

time to conduct discovery on the limited issue of Nicklaus Design’s duty.




                                        -10-
Therefore, we find no abuse of discretion and summary judgment was properly

granted.

             Finally, Pendergrast claims the trial court erred in effectively denying

his motion to compel and request for additional discovery time by ruling on the

motion for summary judgment. “We review a trial court’s denial of a motion to

compel discovery for abuse of discretion.” Louisville & Jefferson Cty. Metro.

Sewer Dist. v. T+C Contracting, Inc., 570 S.W.3d 551, 572 (Ky. 2018) (citation

omitted).

             In ruling on the motion for summary judgment, the trial court noted

that it had reviewed the motion to compel and was “comfortable that [Nicklaus

Design’s] answers to interrogatories are substantively responsive and complete . . .

[and] give rise to no issue of material fact as to its involvement with the bridge in

question.” Nicklaus Design responded substantively to each of the disputed

discovery requests, either by stating it had no responsive documents to produce

(based upon its denial of its involvement in designing or constructing bridges) or

by producing responsive documents (the Field Book designs for hole No. 2). Its

only objection was to producing evidence unrelated to the area of the accident and

thus not relevant to whether it owed a duty of care to Pendergrast. Pendergrast

makes no argument as to how these documents would be “reasonably calculated




                                         -11-
to lead to the discovery of admissible evidence.” CR3 26.02(1). We find no abuse

of discretion.

                Based upon the foregoing, the order of the Jefferson Circuit Court is

affirmed.



                ALL CONCUR.



    BRIEF FOR APPELLANT:                     BRIEF FOR APPELLEE:

    Shea W. Conley                           James M. Burd
    Josh Autry                               Christopher Piekarski
    Lexington, Kentucky                      Louisville, Kentucky




3
    Kentucky Rules of Civil Procedure.

                                           -12-